NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                     2009-1165


                         CELANESE CHEMICALS, LTD.
                  (now Sekisui Specialty Chemicals America, LLC),

                                                    Plaintiff-Appellee,

                                          v.


                    E.I. DUPONT DE NEMOURS & COMPANY
                 and CHANG CHUN PETROCHEMICAL CO., LTD.,

                                                    Defendants-Appellants,

                                          v.


                                 UNITED STATES,

                                                    Defendant-Appellee.


        Gracia M. Berg, Gibson, Dunn & Crutcher LLP, of Washington, DC, argued for
plaintiff-appellee. With her on the brief were Daniel J. Plaine and Zia C. Oatley. Of
counsel was Oleh Vretsona.

      Alexander H. Schaefer, Crowell & Moring LLP, of Washington, DC, argued for
defendants-appellants. With him on the brief were Matthew P. Jaffe, and Jeffrey L.
Snyder.

       Mary Jane Alves, Attorney, Office of the General Counsel, United States
International Trade Commission, of Washington, DC, argued for defendant-appellee.
With her on the brief were James M. Lyons, General Counsel, and Neal J. Reynolds,
Assistant General Counsel for Litigation.

Appealed from: United States Court of International Trade

Judge Delissa A. Ridgway
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                    2009-1165

                          CELANESE CHEMICALS, LTD
                  (now Sekisui Specialty Chemicals America, LLC),

                                                     Plaintiff-Appellee,

                                         v.

                    E.I, DUPONT DE NEMOURS & COMPANY
                 and CHANG CHUN PETROCHEMICAL CO., LTD.,

                                                     Defendants-Appellants,

                                         v.

                                 UNITED STATES,

                                                     Defendant-Appellee.

                                  Judgment
ON APPEAL from the       United States Court of International Trade

in CASE NO(S).           04-00594

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, BRYSON, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT



DATED December 23, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk